DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3, 4 and 8-14 are pending for consideration in this Office Action.

Response to Amendment

The objections to the Drawings have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Specification

The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because the amended language in claims 1 and 9 has a font color that is lighter than the font color of the original claims.
A legible substitute copy of the claims in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
  
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 8-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U) and Miya et al. (US2012/0175819) in view of Maruyama (US2006/0248919) and Morizaki et al. (JP2010145036A).

Regarding Claims 1 and 9, Seki teaches a liquid temperature adjustment apparatus [figs 1& 4] comprising: 
a refrigeration device which includes a refrigeration circuit in which a compressor [102], a condenser [103], a first expansion valve [EV1], and a first evaporator [101] are connected in this order by a pipe to circulate a heat medium [0023] and an injection circuit [109] which branches from a portion downstream of the compressor and upstream of the condenser in the refrigeration circuit and is connected to a portion downstream of the first expansion valve and upstream of the first evaporator [0036; fig 1]; and 
a first liquid supply device [200-3] which circulates a first liquid [0064; fig 4]; and a second liquid supply device [200-1] which circulates a second liquid [0064; fig 4], wherein the refrigeration device further includes a parallel pipe which branches from a portion downstream of the condenser and upstream of the first expansion valve in the refrigeration circuit and is connected to a portion downstream of the first evaporator and upstream of the compressor [Drawing I], 
a second expansion valve and a second evaporator are provided in this order in the parallel pipe [Drawing I], the heat medium circulates in an order of the compressor, the condenser, the second expansion valve, and the second evaporator in the refrigeration device [0064; fig 4; Drawing I; where the function is carried out during operation of the system],
the injection circuit includes a flowrate adjustment valve [EV3] which adjusts a flowrate of the circulated heat medium [0036], the second liquid supply device is a circulation-type liquid supply device for circulating the second liquid [0064; fig 4; where the cooling circuit is a closed circuit cooling device]; and the first liquid circulated by the first liquid supply device is cooled by the first evaporator [101], the second liquid circulated by the second liquid supply device is cooled by the second evaporator [at least evaporator 101 of system 200-3; 0021];
  wherein the first liquid supply device [Drawing I] includes a temperature sensor [T2-1] that detects the temperature of the first liquid circulating on a downstream side of a cooled part [Drawing I] in which the first liquid is cooled by the first evaporator [Drawing I; 0031].
Seki does not teach where the first liquid supply device is a discharge-type liquid supply device for discharging the first liquid supplied from a liquid supply source after temperature adjustment; the method comprising: a process of cooling and cleaning a workpiece and a surrounding area thereof cut by a cutting tool with the first liquid cooled by the first evaporator; and a process of cooling a drive part of the cutting tool with the second liquid cooled by the second evaporator;
wherein the flowrate adjustment valve is configured to be controlled so that the opening of the flowrate adjustment valve is adjusted according to the temperature of the first liquid detected by the temperature sensor.
 However, Hwang teaches a coolant cycle system of a chiller for a semiconductor device [0001] where a [first] liquid supply device is a discharge-type liquid supply device for discharging a first liquid supplied from a liquid supply source [at least inlet 10] after temperature adjustment [0011; where water is discharged at port 15 after being cooled at heat exchanger 12].  Hwang teaches that it is known that this arrangement advantageously reduces the amount of coolant required at the coolant tank and thereby improves the system [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to  have where the first liquid supply device is a discharge-type liquid supply device for discharging the first liquid supplied from a liquid supply source after temperature adjustment in view of the teachings of Hwang in order to reduce the amount of coolant required at the coolant tank and thereby  improves the system.
Also, Miya teaches a substrate processing method [0006] that cools and cleans a workpiece and a surrounding area thereof [at least wafer and are around chuck 11] cut by a cutting tool with a [first] liquid cooled by an [first] evaporator [345; 0077; 0107; fig 9].  Miya teaches that it is known that this arrangement advantageously cleans a workpiece and surrounding area without using a gaseous refrigerant and thereby decrease the cost  [0015].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have  a process of cooling and cleaning a workpiece and a surrounding area thereof cut by a cutting tool with the first liquid cooled by the first evaporator in view of the teachings of Miya in order to clean a workpiece and surrounding area without using a gaseous refrigerant and thereby decrease the cost.
Additionally, Maruyama teaches a refrigerant supply apparatus and a manufacturing apparatus [0002] having a process of cooling a drive part of a cutting tool [at least in an etching apparatus; see 0075] with a [second] liquid cooled by an [second] evaporator [at least cooler 8; 0050; 0075].  Maruyama teaches that it is known that this arrangement advantageously provides cooling to a manufacturing process while have compact structure [0045].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Seki to have a process of cooling a drive part of the cutting tool with the second liquid cooled by the second evaporator in view of the teachings of Murayama in order to provide cooling to a manufacturing process while have compact structure.
Lastly, Morizaki teaches a cooling device having an injection circuit with a valve [23] which branches from a portion downstream of a compressor [2] and upstream of a condenser [3] in the cooling device and is connected to a portion downstream of an expansion valve [4] and upstream of an evaporator [at 5; 0017; 0018; fig 1] having wherein a water circuit includes a temperature sensor [53] that detects the temperature of the water circulating on a downstream side of a cooled part [at 5] in which the water is cooled by the evaporator [at 5; 0020]; 
wherein the valve [23] is configured to be controlled so that the opening of the valve is adjusted according to the temperature of the liquid detected by the temperature sensor [0040; 0041].  Morizaki teaches that it is known that this arrangement accurately controls temperature of the cooling water [0007; 0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have wherein the flowrate adjustment valve is configured to be controlled so that the opening of the flowrate adjustment valve is adjusted according to the temperature of the first liquid detected by the temperature sensor in view of the teachings of Morizaki in order to accurately controls temperature of the cooling water.
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.



    PNG
    media_image1.png
    806
    886
    media_image1.png
    Greyscale



Drawing I





Regarding Claims 3 and 13, Seki, as modified, teaches the invention of Claim 1 above and Hwang teaches where the first liquid is tap water, or the liquid supply source is a tank which stores [0010; where the coolant is described as water].
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.

Regarding Claims 4 and 14, Seki, as modified, teaches the invention of Claim 3 above and Miya teaches wherein the first liquid is pure water generated from tap water [0241].
For Clarity, in regard to Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.

Regarding Claim 8, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches wherein the second liquid supply device includes a heater [202] for heating the second liquid [0031].

Regarding Claim 10, Seki, as modified, teaches the invention of Claim 1 above and teaches wherein the parallel pipe does not include an injection circuit which branches from a portion downstream of the compressor and upstream of the condenser in the refrigeration circuit and is connected to a portion downstream of the second expansion valve and upstream of the second evaporator of the parallel pipe [by inspection at figs 1 & 9].



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U), Miya et al. (US2012/0175819), Maruyama (US2006/0248919) and Morizaki et al. (JP2010145036A) as applied to claim 1 above, and further in view of Nomoto (JP2001143986A).

Regarding Claim 11, Seki, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the first liquid supply device includes a filter for capturing foreign matters contained in the first liquid and a regulator for maintaining the pressure of the first liquid.
However, Nomoto teaches a liquid supply device [fig 4] having where a liquid supply device includes a filter [16] for capturing foreign matters contained in a liquid and a regulator [15] for maintaining the pressure of the liquid [0004; 0005; fig 4] for the obvious advantage of controlling the flow rate of the liquid and removing foreign matter from the liquid and thereby improve the system [0004; 0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have  where the first liquid supply device includes a filter for capturing foreign matters contained in the first liquid and a regulator for maintaining the pressure of the first liquid in view of the teachings of Nomoto in order to control the flow rate of the liquid and remove foreign matter from the liquid and thereby improve the system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U), Miya et al. (US2012/0175819), Maruyama (US2006/0248919), Morizaki et al. (JP2010145036A) and Nomoto (JP2001143986A) as applied to claim 11 above, and further in view of Qin (CN202904006U).
Regarding Claim 12, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches a tank and a bypass flow path [See Hwang at fig 2], however, Seki does not teach where the tank is disposed upstream of the filter and the regulator, a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank, and a relief valve on the bypass flow path.
However, Qin teaches an electronic equipment cooling device [0001] having where a tank [13] is disposed upstream of a filter [17] and a regulator [the valve downstream of pressure sensor 19], a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank [0003; fig 1], and a relief valve on the bypass flow path [0003; fig 1]. Qin teaches that it is known that this arrangement advantageously provides sufficient cooling while have compact structure [0003].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have where the tank is disposed upstream of the filter and the regulator, a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank, and a relief valve on the bypass flow path in view of the teachings of Qin in order to provide sufficient cooling while have compact structure.

Response to Arguments

Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763